EXHIBIT 10.7


AFFYMETRIX, INC.
NON-QUALIFIED STOCK OPTION GRANT NOTICE AND AGREEMENT


[Name]                                                                                                  Option
Number:                 [Option Number]
[Address]                                                                                           ID:                             
                         [Employee Identifier]
                                                           
Plan:                       Affymetrix, Inc. Amended and
                                                                                          Restated
2000 Equity Incentive Plan
                                                                                         
(the "Plan")
 
1.
Grant of Option.  AFFYMETRIX, INC., a Delaware corporation (the "Company")
hereby grants to [Name] ("Optionee") a Non-Qualified Stock Option (the "Option")
to purchase shares of common stock of the Company as specified below, subject to
(i) the Terms and Conditions of Stock Options attached as Exhibit A, and (ii)
the Plan incorporated herein by reference.



2.
Definitions.  As used in this Agreement, including the Terms and Conditions of
Stock Options, the following terms shall have the meanings set forth in this
section 2.



Grant
Date:                                                                                                        [Grant
Date]
Number of Shares of Common Stock Covered:     [Number of Shares]
Option Termination
Date:                                                                  [Termination
Date]
Exercise
Price:                                                                                              [Exercise
Price]
Vesting Schedule:


Shares                                                                            Vest
Date


[Number of Shares]                                       [Vest Date]


AFFYMETRIX, INC.


/s/ Frank Witney
___________________________________
Frank Witney



--------------------------------------------------------------------------------





Exhibit A
Affymetrix, Inc.
Terms and Conditions of Stock Options
Defined Terms
Capitalized terms used but not defined herein shall have the meanings set forth
in the Grant Notice (the "Grant Notice") or the Plan, as applicable.
Tax Treatment
This Option is intended to be a nonstatutory stock option or an incentive stock
option ("ISO"), as provided in the Grant Notice to which these Terms and
Conditions are attached (together with the Grant Notice, this "Agreement").  If
specified as an ISO, such ISO will only be granted up to the allowable limit
under Section 422 of the Code.
Vesting
This Option becomes exercisable in installments, as shown in the Grant Notice.
No additional Common Shares become exercisable after Optionee's service in any
one of the positions of Employee, Consultant or director of the Company (or a
Subsidiary or Affiliate) has terminated for any reason.
Term
This Option expires in any event on the Option Termination Date set forth in the
Grant Notice, which in any event shall be no more than seven (7) years following
the Grant Date set forth in the Grant Notice, subject to earlier termination as
described below or in the Plan.
Regular Termination
If Optionee's service in any one of the positions of an Employee, Consultant or
director of the Company or a Subsidiary or Affiliate terminates for any reason
except death or total and permanent disability, then this Option will expire at
the close of business at Company headquarters on the date that is (1) 90 days
after Optionee's termination date if the Option is issued under the Company's
2000 Equity Incentive Plan, or (2) three (3) months after Optionee's termination
date if the Option is issued under the Company's 1998 Stock Incentive Plan.  The
Company determines when Optionee's service terminates for this purpose.
Death
If Optionee dies as an Employee, Consultant or director of the Company or a
Subsidiary or Affiliate, then this Option will expire at the close of business
at Company headquarters on the date 12 months after the date of death.
Disability
If Optionee's service as an Employee, Consultant or director of the Company or a
Subsidiary or Affiliate terminates because of Optionee's total and permanent
disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after Optionee's termination date.
For all purposes under this Agreement, "total and permanent disability" means
that Optionee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year.  Subject to the foregoing, the
Committee shall have the exclusive discretion to determine when an Optionee
terminates due to total and permanent disability.
Leaves of Absence
For purposes of this Option, Optionee's service does not terminate when Optionee
goes on a military leave, a sick leave or another bona fide leave of absence, if
the leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law; provided
that Optionee's service terminates when the approved leave ends, unless Optionee
immediately returns to active work or unless otherwise required by applicable
law.  Vesting may be suspended during leave of absence unless required by
applicable law or continued vesting was approved by the Company in writing.
Restrictions on Exercise
The Company will not permit Optionee to exercise this Option if the issuance of
Common Shares at that time would violate any applicable law or regulation.
Notice of Exercise
When Optionee wishes to exercise this Option, Optionee must contact the
Company's preferred broker.  The preferred broker will notify the Company of
Optionee's intent to exercise.  With the Company's approval, Optionee may notify
the Company by filing the proper "Notice of Exercise" form.  Optionee's notice
must specify how many Common Shares Optionee wishes to purchase.  Optionee's
notice must also specify method of receipt of Common Shares (physical
certificate or transferred electronically to Optionee's broker).  The notice
will be effective when it is received along with the full payment of the
Exercise Price and any Tax-Related Items (as defined below) by the Company.
If someone else wants to exercise this Option after Optionee's death, that
person must prove to the Company's satisfaction that he or she is entitled to do
so.
Form of Payment
 
When Optionee submits a Notice of Exercise, Optionee must include payment of the
Exercise Price for the Common Shares Optionee is purchasing.  Payment may be
made in cash or cash equivalents (Optionee's personal check, a cashier's check
or a money order) or, unless otherwise determined by the Committee, by the
following means:
·Irrevocable directions to a securities broker approved by the Company to sell
all or part of the Common Shares subject to the exercised portion of the Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Exercise Price and any Tax-Related Items (as defined below).  (The balance
of the sale proceeds, if any, will be delivered to Optionee.)  The directions
must be given by signing a special "Notice of Exercise" form provided by the
Company.
In addition, to the extent permitted by the Committee and applicable law,
payment may be made by one of the following means:
·Certificates for Common Shares that Optionee owns, along with any forms needed
to effect a transfer of those shares to the Company.  The value of the Common
Shares, determined as of the effective date of the option exercise, will be
applied to the Exercise Price and any Tax-Related Items (as defined below).
 Instead of surrendering Common Shares, Optionee may attest to the ownership of
those shares on a form provided by the Company and have the same number of
Common Shares subtracted from the shares to be issued to Optionee upon exercise
of the Option.  However, Optionee may not surrender, or attest to the ownership
of, Common Shares in payment of the Exercise Price if Optionee's action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this Option for financial reporting purposes.
·Such other form as approved by the Committee, or any combination of the
foregoing.
Withholding Taxes and Stock Withholding
Regardless of any action the Company (or Optionee's employer, if different)
takes with respect to any and all income or withholding tax (including federal,
state and local tax), social insurance, payroll tax or other tax-related items
related to Optionee's participation in the Plan and legally applicable to him or
her ("Tax-Related Items"), Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains Optionee's responsibility and may exceed
the amount, if any, actually withheld by the Company.  Optionee further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Common Shares acquired pursuant to such exercise and the
receipt of any dividends; and (b) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of this Option to reduce or
eliminate Optionee's liability for Tax-Related Items or achieve any particular
tax result.  Further, if Optionee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any taxable or tax
withholding event, as applicable, Optionee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, Optionee
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all Tax-Related Items.  In this regard, Optionee authorizes the Company or its
agent, at the Company's discretion, to satisfy the obligations with regard to
all Tax-Related Items by one of the methods set forth above for form of payment
of the Exercise Price and/or by one or a combination of the following methods:
·Withholding from Optionee's wages or other cash compensation otherwise payable
to Optionee by the Company, and/or
·Withholding in Common Shares to be issued upon exercise of the Option.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Common Shares, for tax
purposes, Optionee is deemed to have been issued the full number of Common
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Common Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Optionee's participation in
the Plan.
The Company may refuse to honor the exercise and refuse to deliver the Common
Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section.
No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee's participation in the
Plan, or Optionee's acquisition or sale of the underlying Common Shares.
 Optionee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding Optionee's participation in the Plan before
taking any action related to the Plan
Restrictions on Resale
By exercising the Option, Optionee agrees not to sell any Common Shares acquired
upon exercise of the Option at a time when applicable laws, Company policies
(including the Insider Trading Policy) or an agreement between the Company and
its underwriters prohibit a sale.  This restriction will apply as long as
Optionee is an Employee, Consultant or director of the Company or a Subsidiary
or Affiliate.
Transfer of Option
Prior to Optionee's death, only Optionee may exercise this Option.  Optionee
cannot transfer or assign this Option.  For instance, Optionee may not sell this
Option or use it as security for a loan.  If Optionee attempts to do any of
these things, this Option will immediately become invalid.  Optionee may,
however, dispose of this Option in Optionee's will or a beneficiary designation.
Exchange of Unexercised Options for SAR
To the extent permitted under the Plan, the Company shall have the ability at
any time, to substitute stock appreciation rights ("SARs") for all of Optionee's
unexercised Options. The grant price of a substitute SAR shall be equal to the
Exercise Price of the replaced Option.  Upon exercise of a SAR, Optionee shall
receive from the Company an amount equal to (i) the number of Common Shares with
respect to which the SAR is exercised multiplied by (ii) the excess of the Fair
Market Value of a Common Share on the exercise date over the grant price of the
SAR, payable in Common Shares.
Retention Rights
Neither the Option nor this Agreement gives Optionee the right to be retained by
the Company or a Subsidiary or Affiliate in any capacity.  The Company and its
Subsidiaries and Affiliates reserve the right to terminate Optionee's employment
or service at any time, with or without cause.
Stockholder Rights
Optionee, or Optionee's estate or heirs, has no rights as a stockholder of the
Company until Optionee has exercised this Option by giving the required notice
to the Company and paying the Exercise Price and any Tax-Related Items.  No
adjustments are made for dividends or other rights if the applicable record date
occurs before Optionee exercises this Option, except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Common Shares covered by this Option and the Exercise Price
per Common Share may be adjusted pursuant to the Plan.
Data Privacy
Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in the Grant Notice by and among, as applicable, the Company and its
Subsidiaries and Affiliates and any stock plan service provider that may assist
the Company with the Plan (presently or in the future) for the exclusive purpose
of implementing, administering and managing Optionee's participation in the
Plan.
Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to this Option granted under the Plan or future stock options that may be
granted under the Plan by electronic means or to request Optionee's consent to
participate in the Plan by electronic means.  Optionee hereby consents to
receive such documents by electronic delivery and, if requested, agrees to
participate in the Plan through an on-line, web-based or electronic system
established and maintained by the Company or another third-party designated by
the Company.
Imposition of Other Requirements
If Optionee relocates to another country, any special terms and conditions
applicable to stock options granted in such country will apply to Optionee, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.
In addition, the Company reserves the right to impose other requirements on the
Option and any Common Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Applicable Law and Choice of Venue
This Agreement will be interpreted and governed by the laws of the State of
Delaware (except for their choice-of-law provisions).
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option and this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara County, California, or the federal courts for the Northern
District of California, and no other courts where the grant of this Option is
made and/or to be performed.
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference.
This Agreement and the Plan constitute the entire understanding between Optionee
and the Company regarding this Option.  Any prior agreements, commitments or
negotiations concerning this Option are superseded.  This Agreement may be
amended only by another written agreement.

By accepting this Award, Optionee agrees to all of the terms and conditions
described in this Agreement and in the Plan.

